DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending and are currently under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Genereux et al. (US 4,574,015). 
In regard to claim 1, Genereux et al. (‘015) discloses a manufacturing process for nickel based superalloys including preparing cast nickel based superalloys and heat treating the nickel based superalloys to obtain at least about 40 volume percent gamma prime phase (precipitation) on gamma phase matrix in the final structure, which reads on the softening step as recited in claim 1 (abstract, column 2, column 8 and claims). The composition comparison between the composition ranges in the instant specification and those set forth by Genereux et al. (‘015) substantially overlap in scope. All of the phase compositions disclosed in Genereux et al .(‘015) overlap in scope with the instant claims. MPEP 2144.05 I. Genereux et al. (‘015) teaches a highly forgeable nickel base superalloys (column 1, line 
With respect to “in which the γ’ phase is an incoherent γ’ phase being located through γ phase grain boundaries of an incoherent interface” in claim 1, this is recognized as materials structure/property dependent on the alloy composition and treatment process and since Genereux et al. (‘015) discloses the same alloys with substantially similar processing as recited in the instant invention, these features would be highly expected in the nickel based superalloys of Genereux et al. (‘015) and the instant invention. 
With respect to the recitation “the step of forming the Ni-based alloy product from the third Ni-based alloy material” in claim 1, Genereux et al (‘015) discloses wherein the nickel base superalloys would be used as disk materials in gas turbines (column 1, lines 7-20). As such, the formation of the final product alone can be said to read on this recitation, but the removal of any excess material that may form due to the casting or any degree of machining of the cast material prior to installation may also read on such a limitation. 

In regard to claims 3-4 and 9-10, Genereux et al. (‘015) discloses subjecting the nickel base superalloys to hot isostatic pressing within 150⁰F of the gamma prime solvus for a period of 4 hours prior to forging  (column 5, lines 25-37) and then cooling at a rate of less than about 10⁰F/minute to at least 50⁰F below the solvus temperature (column 5, lines 39-67). While Genereux et al. (‘015) discloses hot isostatic pressing (homogenization step) prior to forging instead of after forging as claimed, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). MPEP 2144.04(IV)(C).
	In regard to claim 5, Genereux et al. (‘015) discloses wherein the cooling rate from the hot isostatic pressing would be less than about 10⁰F/minute, which would be equivalent to 5.56⁰C/minute or 333⁰/hour, which would encompass the claimed range of equal to or slower than 100⁰C/hour (column 5). 
In regard to claim 6, Genereux et al. (‘015) discloses wherein the cooling rate from the hot isostatic pressing would be less than about 10⁰F/minute, which would be equivalent to 5.56⁰C/minute or 333⁰/hour, which would encompass the claimed range of 5⁰C/hour or more and 50⁰C/h or less (column 5). 
In regard to claim 7, Genereux et al. (‘015) discloses wherein the cooling rate from the hot isostatic pressing would be less than about 10⁰F/minute, which would be equivalent to 5.56⁰C/minute or 333⁰/hour, which would encompass the claimed range of slower than 100⁰C/hour (column 5). 
In regard to claim 8, Genereux et al. (‘015) discloses wherein the cooling rate from the hot isostatic pressing would be less than about 10⁰F/minute, which would be equivalent to 5.56⁰C/minute or 333⁰/hour, which would encompass the claimed range of 5⁰C/hour or more and 50⁰C/h or less (column 5). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.